Citation Nr: 1034836	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to residuals of multiple fragment wounds 
to the abdomen, to include a small bowel perforation, a small 
bowel resection, and with a retained metal fragment against the 
abdominal aorta at the level of the L4 vertebral body.

3.  Entitlement to a disability rating in excess of 30 percent 
for the residuals of multiple fragment wounds to the abdomen, to 
include a small bowel perforation, a small bowel resection, and 
with a retained metal fragment against the abdominal aorta at the 
level of the L4 vertebral body.

4.  Entitlement to an effective date prior to April 9, 2007, for 
the award of a 30 percent rating for the residuals of multiple 
fragment wounds to the abdomen, to include a small bowel 
perforation, a small bowel resection, and with a retained metal 
fragment against the abdominal aorta at the level of the L4 
vertebral body.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  
He is the recipient of the Purple Heart.

This appeal comes to the Board of Veterans' Appeals (Board) from 
September 2007 and July 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, inter alia, granted the Veteran's claim 
for an increased rating for the residuals of multiple fragment 
wounds to the abdomen with a rating of 30 percent, effective 
April 9, 2007, and denied the Veteran's claims for erectile 
dysfunction and a prostate disorder, respectively.  

This case previously reached the Board in October 2009.  At that 
time, the Board remanded the claims of entitlement to an 
increased rating for residuals of multiple fragment wound to the 
abdomen and entitlement to service connection for a prostate 
disorder and erectile dysfunction for a Board hearing.  The issue 
of entitlement to an effective date prior to April 9, 2007, for 
the grant of a 30 percent rating for residuals of multiple 
fragment wound to the abdomen was remanded in order to provide 
the Veteran with a statement of the case pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  A statement of the case was 
issued in March 2010 and the Veteran perfected his appeal in 
April 2010.  

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO (Travel Board hearing); a 
copy of the transcript has been associated with the record.  As 
the remand request has been completed, the case has returned to 
the Board and is now ready for appellate review.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of VA treatment records with a 
waiver of agency of original jurisdiction (AOJ) consideration.  
38 C.F.R. § 20.1304 (2009).  Therefore, the Board may properly 
consider such evidence.

The issues of entitlement to an increased rating for residuals of 
multiple fragment wounds to the abdomen, an effective date prior 
to April 9, 2007, for the rating of 30 percent for such 
disability, and service connection for erectile dysfunction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

On April 7, 2010, prior to the promulgation of a decision, the 
Board received notification from the Veteran that a withdrawal of 
his appeal with respect to his claim of entitlement to service 
connection for a prostate disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of 
entitlement to service connection for a prostate disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn his appeal regarding the issue of 
entitlement to service connection for a prostate disorder and, 
hence, there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue and 
it is dismissed.


ORDER

The appeal for the claim of entitlement to service connection for 
a prostate disorder is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's remaining 
claims so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claim for an increased rating for his 
service-connected residuals of multiple fragment wounds to the 
abdomen, he was granted service connection for such disability in 
a rating decision dated June 1970, identified as the residuals of 
multiple fragment wounds to the abdomen including a small bowel 
perforation and resection.  In a March 2007 decision, the AOJ 
further acknowledged that the Veteran had retained metal 
fragments against the abdominal aorta at the level of the L4 
vertebral body from these injuries.  

In April 2007, the Veteran requested an increased rating for the 
residuals of his service-connected multiple fragment wounds to 
the abdomen.  He was provided with a VA medical examination 
regarding this issue in July 2007, at which time the examiner 
reviewed the Veteran's symptoms from the residuals of this 
injury, to include pain, weight issues, constipation, diarrhea, 
muscle damage, and residual scars, also noting symptoms of 
diverticulitis and irritable bowel syndrome (although the 
examiner did not state the relationship between these disorders 
and the Veteran's service-connected injuries).  In the September 
2007 rating decision, the AOJ concluded that the Veteran's 
disability warranted an increased rating to 30 percent with an 
effective date of April 9, 2007.  The Veteran subsequently 
appealed with respect to the propriety of both the disability 
rating and effective date assigned.

Since his July 2007 VA medical examination, the Veteran has 
submitted evidence indicating that his service-connected 
residuals of multiple fragment wounds to the abdomen have 
worsened.  In particular, the Veteran provided testimony 
indicating that he experiences sharp pains in the area of his 
injuries, as well as an increase in bowel movements, problems 
sleeping, and hemorrhoids, as well as itchiness in the scar area, 
which he believes are all effects of his service-connected 
residuals of multiple fragment wounds to the abdomen.  See the 
Veteran's March 2009 statement, the April 2010 Board hearing 
transcript pgs. 3, 5-7, 8-10, 23-24, 28, 30.  The Veteran also 
indicated that he has problems sleeping and eating certain foods.  
Id. at pgs. 5, 24, 26.  He further stated that his service-
connected disorder causes some interference with his work and 
problems walking long distances.  See the Veteran's July 2007 and 
March 2009 statements, the hearing transcript pgs. 7, 9, 11-12, 
32.  Finally, the Veteran also indicated that a treating 
physician had discovered that a part of his spinal column was 
chipped due to his injuries, and this was causing pain.  Id. at 
10-11; see also VA medical treatment record dated March 2010.  At 
the April 2010 hearing, the Veteran's spouse further corroborated 
the Veteran's statements regarding the manifestations of pain, 
discomfort, as well as problems with bowel movements due to his 
injuries.  See the hearing transcript pgs. 6-7, 35-36.

Pursuant to 38 U.S.C. § 5103A, VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  This duty includes providing an 
examination that is adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence indicates 
that the current rating may be incorrect.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) ("[W]here the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for another 
examination");  see also VAOPGCPREC 11-95 (1995).  With the 
evidence of a worsening of the Veteran's condition, and in 
consideration of the fact that his last relevant examination 
occurred approximately three years ago, a remand is necessary for 
a new VA medical examination to assess the current levels of the 
Veteran's residuals of multiple fragment wounds to the abdomen.

At this time, the Board notes that the Veteran's multiple 
fragment wounds have historically been rated under Diagnostic 
Code 5319 for muscle damage, and under Diagnostic Code 7804 for a 
scar.  However, the Board notes that there is also evidence of 
record that the manifestations of the Veteran's multiple fragment 
wounds should include consideration under small bowel resection 
(Diagnostic Code 7328), hemorrhoids (Diagnostic Code 7336), and 
back pain (particularly on motion).  As such, a new examination 
should specifically address all relevant manifestations of his 
multiple fragment wounds, including the above and any other 
manifestations presented by the evidence of record and the 
Veteran's statements.

The Veteran has also requested service connection for erectile 
dysfunction in March 2008.  He initially claimed that this 
disorder was due to dioxin exposure (or herbicide exposure) 
during service in Vietnam; however, he later also claimed that 
his erectile dysfunction is due to the damage done by his 
service-connected multiple fragment wounds to the abdomen.  See 
the Veteran's April 2008 statement, August 2008 notice of 
disagreement (NOD); see also the hearing transcript pg. 18.  A 
claim for service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

The Veteran has provided lay statements regarding a history of 
treatment for an erectile disorder, and that he has been 
prescribed medication for this disorder.  See the hearing 
transcript pgs. 16-17, 37.  These statements have also been 
corroborated by the Veteran's spouse.  See the hearing transcript 
pg. 19.  The Veteran and his spouse are competent to show that he 
has been experiencing the symptoms indicated, and also that he 
has been diagnosed with and treated for erectile dysfunction.  
38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's VA medical 
treatment records show a history of complaints of erectile 
dysfunction in September 1996 and in November 2005.  The Veteran 
has indicated his belief that his service-connected residuals of 
multiple fragment wounds to the abdomen cause his erectile 
dysfunction, indicating that the injuries themselves, residual 
pain, or medication, may be a cause of his erectile dysfunction.  
See the hearing transcript pg. 18.  The Veteran is not competent 
to provide an etiological opinion as to the origin of his 
erectile dysfunction, as this is a determination which would 
require medical skill or knowledge.  38 C.F.R. § 3.159(a)(1).  
There is no medical evidence in the record indicating that the 
Veteran's service-connected disorders cause him to experience 
erectile dysfunction.  In fact, the Veteran indicated that no 
physician has related his erectile dysfunction to his service-
connected disorders.  See the hearing transcript pg. 19.  
However, the standard for requiring a VA medical examination is 
"an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (italics 
added).  As such, the standard requiring a VA medical examination 
in such an instance is quite low.  Given the nature and location 
of his multiple fragment wounds, and history of complaints 
regarding erectile dysfunction, the Board concludes that a remand 
for this issue to obtain a VA medical examination and opinion 
regarding any connection between the Veteran's erectile 
dysfunction and his service is also appropriate.  

Additionally, the Board notes that the Veteran has not been 
provided with proper Veterans Claims Assistance Act of 2000 
(VCAA) notice regarding his claim of entitlement to service 
connection for erectile dysfunction as secondary to his service-
connected multiple fragment wounds to the abdomen.  In this 
regard, the Board notes that he was provided with information 
regarding secondary service connection in an April 2008 letter; 
however, such pertained to his claim that his erectile 
dysfunction was secondary to a prostate disorder.  Therefore, 
proper VCAA notice should be provided on remand. 

With respect to the Veteran's claim for service connection for an 
effective date prior to April 9, 2007, for his increased rating 
for the residuals of multiple fragment wounds to the abdomen, the 
Board finds this issue to be inextricably intertwined with the 
issue of an increased rating for the residuals of multiple 
fragment wounds to the abdomen, as any current examination may 
provide evidence regarding the history of this disorder and could 
well have an impact on the effective date of the increased rating 
previously awarded.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a Veteran's 
claim for the second issue).  Therefore, the Board cannot fairly 
proceed in adjudicating the earlier effective date issue until 
the outstanding matter with regard to the Veteran's claim for an 
increased rating for his multiple fragment wounds to the abdomen 
has been fully developed.

Additionally, the record reflects that the Veteran receives 
treatment at the Topeka VA Medical Center and the most recent 
records from such facility contained in the claims file are dated 
in April 2008.  Therefore, while on remand, records dated from 
April 2008 to the present from the Topeka VA Medical Center 
should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided with proper 
VCAA notice regarding the evidence and 
information necessary to substantiate his 
claim of entitlement to service connection 
for erectile dysfunction as secondary to 
his service-connected multiple fragment 
wounds to the abdomen.  

2.   Obtain the current records of any 
medical treatment of the Veteran from the 
Topeka VA Medical Center, dating from 
April 2008 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.	After all outstanding records have been 
associated with the claims file, the 
Veteran should be afforded a current VA 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of his service-connected 
residuals of multiple fragment wounds to 
the abdomen.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and 
reviewed by the examiner.  Any testing 
deemed necessary should be performed.

	Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	The examiner should examine the 
Veteran's abdominal muscles and note 
any ragged, depressed, or adherent 
scars, loss of deep fascia or muscle 
substance, swelling or hardening 
abnormally in contraction, and 
indicate whether a review of tests of 
strength, endurance or coordinated 
movements compared with the 
corresponding muscles of his uninjured 
side reveal severe impairment of these 
muscles.

B)	The examiner should review any other 
residuals of the Veteran's multiple 
fragment wounds to the abdomen, 
including pain on movement, 
particularly in the back (including 
range of motion studies, expressed in 
degrees, as appropriate).  With regard 
to range of motion testing, the 
examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened 
movement, excess fatigability or 
incoordination.  

C)	The examiner should also note any 
separately ratable manifestations of 
the residuals of multiple fragment 
wounds to the abdomen.  In doing so, 
the examiner should specifically 
address the effects of the Veteran's 
residuals of resection of the small 
bowel, the residual scars, and the 
effects of retained metal fragment 
against the abdominal aorta at the 
level of the L4 vertebral body.  The 
examiner should provide a description 
of all neurologic manifestations, to 
include, but not limited to, radiating 
pain into an extremity, and bowel or 
bladder impairment.

	The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities on the 
Veteran's ability to work.  The examiner 
should attempt to distinguish the 
impairment related to his service-
connected disability, and any other 
nonservice-connected disabilities.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.	After all outstanding records have been 
associated with the claims file, arrange 
for the Veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current erectile dysfunction.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The specific results of this test should 
be set forth in the examination report.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent history.  
The examiner must make clear in the report 
that such a review was accomplished.  In 
particular, the examiner should note the 
Veteran's history of erectile dysfunction, 
and any relevant history and medication 
regarding his service-connected multiple 
fragment wounds to the abdomen.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to address the 
following issues:

A)	Please review the Veteran's history of 
erectile dysfunction.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current erectile dysfunction 
is related to his military service 
from May 1968 to December 1969?

C)	Regardless of the answer to (B), is it 
at least as likely as not (50 percent 
or more probable) that the Veteran's 
current erectile dysfunction is caused 
by or aggravated beyond its natural 
progression by his service-connected 
residuals of multiple fragment wounds 
to the abdomen, or by medication 
prescribed to treat this condition?

	The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  The examiner should 
also address any other intercurrent causes 
of the Veteran's erectile dysfunction.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.	Then review the Veteran's claims file and 
ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

6.	After completing the above development, 
the AOJ should readjudicate the issues of 
a rating in excess of 30 percent for the 
Veteran's multiple fragment wounds to the 
abdomen, considering any new evidence 
secured, including considering whether any 
manifestations of this disorder merits an 
additional rating under any other 
applicable rating code to those currently 
considered, and also considering 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The AOJ should also 
readjudicate the issues of an earlier 
effective date for the award of a 30 April 
9, 2007, for the residuals of multiple 
fragment wounds to the abdomen and service 
connection for erectile dysfunction.  If 
these claims are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


